Exhibit 10.2

CONSULTING AGREEMENT

 

Agreement dated as of January 29, 2016 between Flushing Bank (the “Bank”), and
David W. Fry (“Consultant”).

 

1. Term. The term of this Agreement shall commence on February 6, 2016 and end
on February 6, 2017, unless the Agreement is extended on terms mutually
acceptable to the Bank and Consultant or terminated earlier as provided in
Section 10.

 

2. Services. During the term of this Agreement, the Bank shall retain Consultant
as a consultant to the Bank and Consultant shall perform such services as may be
reasonably requested by the Bank or by Flushing Financial Corporation (the
“Company”) from time to time. Such services shall include assisting with the
preparation and production through completion of the Company’s annual report on
Form 10-K for the 2015 fiscal year, including without limitation the financial
statements contained therein. In the performance of such services, Consultant
shall devote at least 50% of the average business time that he dedicated to his
performance of services in any capacity to the Bank and or its affiliates during
the 36 months preceding the date hereof.

 

3. Compensation. It is anticipated that Consultant will provide consulting
services to the Bank for approximately 12 months during the term of this
Agreement, for which the Bank will pay Consultant a retainer of $35,900 per
month for the period February 6, 2016 through February 6, 2017. In addition, the
Bank in its sole discretion may, but shall under no circumstances be obligated
to, pay bonus amounts to Consultant. Consultant shall maintain accurate and
complete records as to time spent in performance of services hereunder.

 

4. Expenses. Consultant shall be reimbursed for expenses reasonably and
necessarily incurred by him in connection with the performance of his services
under this Agreement, in accordance with the Bank’s policies and procedures
applicable from time to time with respect to consultants. Consultant shall
furnish the Bank with appropriate documentation required by the Internal Revenue
Code and regulations thereunder or otherwise reasonably required under the
Bank’s policies in connection with such expenses.

 

5. Withholding Taxes. The Bank shall not withhold federal, state or local taxes
with respect to the compensation payable to Consultant under this agreement, and
Consultant shall bear sole responsibility for the payment of all taxes due in
connection with such compensation.

 

6. Independent Contractor Status. Consultant shall provide the consulting
services to the Bank as an independent contractor and, as such, Consultant shall
be free to exercise his own discretion and judgment in the performance of such
consulting services and with respect to the time, place, method and manner of
performance. Nothing contained in this Agreement or in the performance of any of
the consulting services shall be construed as creating the relationship of
employer and employee between the Bank and Consultant. Consultant understands
that he will not be entitled to receive any insurance or other employee benefits
provided by the Bank to its employees. Consultant expressly agrees that the Bank
shall not be responsible for payment of, and that Consultant shall not make a
claim against the Bank (or with respect to his services for the Bank under this
Agreement) for, workers’ compensation, disability benefits, or unemployment
insurance.

 

 

 



7. Representation. Consultant represents that as of the date hereof he has
expressly advised senior-most management of the Company any information that he
believes is not otherwise already known to such management and that would be
material to such management in connection with the preparation and completion of
the Company’s Form 10-K for the fiscal year ended December 31, 2015, including
without limitation the financial information contained therein, and with the
future business and operations of the Company and the Bank.

 

8. Non-exclusivity. The Bank understands that Consultant may perform consulting
services for other financial institutions. Nothing in this Agreement shall
prevent Consultant from working for others during the term of this Agreement.
Consultant represents and warrants to, and covenants with, the Bank that during
the term of this Agreement Consultant will be under or subject to no contractual
or other restriction that is inconsistent with the performance of Consultant’s
duties hereunder.

 

9. Confidentiality. The terms of the Letter Agreement dated the date hereof in
the form attached hereto as Annex A regarding confidential information (the
“Confidentiality Agreement”) are incorporated herein by reference and shall be
deemed for any and all purposes to be terms of this Agreement.

 

10. Termination. Consultant or the Bank may terminate this Agreement prior to
the expiration of its term on 30 days written notice; provided, however, that
this Agreement shall be terminated immediately in the event of Consultant’s
death. Any amounts due under this Agreement shall be paid promptly upon any such
termination. The provisions of Section 9 shall survive termination of this
Agreement.

 

11. Notice. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or sent by registered or certified mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such other address as such party may subsequently give
notice of:

 

If to the Bank:

Flushing Bank

220 RXR Plaza

Uniondale, New York, 11556

 

If to Consultant:

David W. Fry

Address on File

 

 

 



12. Entire Agreement; Modifications. This Agreement together with the
Confidentiality Agreement contain the entire understanding between the parties
with respect to the subject matter hereof, and may not be altered, varied,
revised, or amended except by an instrument in writing signed by Consultant and
the Bank subsequent to the date of this Agreement.

 

13. Assignment. This Agreement is for the personal services of Consultant and
shall not be assignable by Consultant.

 

14. Section 409A. The parties anticipate that Consultant will not incur a
“separation from service” with the Bank, within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), until the
termination of Consultant’s services under this Agreement. Consultant shall bear
sole responsibility for any consequences under Section 409A arising out of
Consultant’s performance of services under this Agreement.

 

IN WITNESS WHEREOF, Consultant and the Bank have caused this Agreement to be
executed as of the day of year first above written.

 



  FLUSHING BANK         By: /s/ John R. Buran     John R. Buran    
President   & CEO                       /s/ David W. Fry     David W. Fry,
Consultant



 

 

 



--------------------------------------------------------------------------------

